Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.




Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20180332441 A1) in view of Shimojou (US 20170208019 A1).

2b. Summary of the Cited Prior Art
Shaw discloses a method for managing network resources slices for wireless networks (Fig 1-8).


2c. Claim Analysis
	Regarding Claim 1, Shaw discloses:
	A network resource deployment method, comprising
	[(Shaw discloses a method for managing network resources slices for wireless networks, see:
	[0011] The subject disclosure describes, among other things, illustrative embodiments for managing application of multiple logical network slices in association with a mobile service request.  In some instances, a so-called multi-slicing capability is provided on-demand.  The multi-slicing allows access to more than one logical slice, either sequentially or in parallel, and can be based on one or more of a service type, a quality of service (QoS), a subscriber type, etc. 
	Fig 1-8)]:
	receiving, by a first device, a target network management request, wherein the target network management request comprises target network requirement information
	[(Shaw discloses a SDN controller receives service request that includes service requirements, see: 
	[0020] In one or more embodiments, the communication network 100 can include an SDN network 150.  The SDN network 150 can include one or more SDN controllers 130, 135, 140 and 145 that can provide different types of functions and can be arranged in virtual layers.  For example, the SDN network 150 can include a manager SDN controller 130 that controls and coordinates functioning of the SDN network 150.  The manager SDN controller 130 can be a top-level management system in the architecture.  Below the manager SDN controller 130, a next level of SDN controllers 135, 140 and 145 can be instantiated and configured by the manager SDN controller 130 to provide specific classes of functionality in the architecture.  For example, the manager SDN Controller 130 can provide level-3 functionality to control and coordinate service control, configuration, and data flow in the communication network 100.  The manager SDN controller 130 can, as needed, instantiate, configure, and/or direct level-2 SDN controllers 135, 140 and 145 for controlling access, core, and/or transport capabilities in the communication network 100. 
	[0061] FIG. 3A depicts an illustrative embodiment of processes 300 for managing network resources used in portions of the system described in FIGS. 1 and 2.  A request for service is received or otherwise detected at 302.  The request for service can be initiated by a communication device, such as a UE 202 (FIG. 2), and/or via another location, such as a web site or portal.  It is understood that the request can include an initial request, e.g., a first request from a recently attached UE 202 and/or a new request from a previously attached UE.  Alternatively or in addition, the request can include a request for a change to an existing service, e.g., in a dynamic sense, as in an upgrade to a lever of service.  By way of example, an upgrade might include a small-screen video streaming service to a large-screen or high resolution video streaming service.  Alternatively or in addition, an upgrade might include adding streaming video to an existing VoIP call to provide a videoconferencing service. 
	Fig 1, Manager SDN Controller 130; Fig 2, Manager SDN Controller 210 that 
	determining, by the first device based on the target network requirement information, requirement information of a to-be-deployed network resource required for managing a target network
	[(Shaw discloses a SDN Controller identifies requested service requirements, see:
	[0062] The service requirements are identified at 304 based on the service request.  In at least some embodiments, the request for service can include one or more application objects and/or requests for particular services or functions.  Such service feature data can be generated by or provided to a service layer 208 and/or an SDN controller 210 (FIG. 2) via interactions between the UE 202 and/or the portal.  The service features can include requirements of a subscriber and/or a particular UE device.  Without limitation, example service features include an identification of a service type, e.g., security, authentication, streaming media, a related QoS, a subscriber type, e.g., an enterprise subscriber or an individual user, and the like. 
	Fig 1, Manager SDN Controller 130; Fig 2, Manager SDN Controller 210 that functions as a first device; Fig 3A, Steps 304; see also Figs 1-2 and 4-8)];
	wherein the requirement information of the to-be-deployed network resource comprises at least one of air interface resource requirement information, user quantity requirement information, throughput requirement information, coverage requirement information, radio bearer (RB) requirement information, base station requirement information, network element device requirement information, or network function requirement information

	[0059] Continuing with the example, a first UE 202a can attach to the first 5G network 201, being associated with a default slice 206. The first UE 202a can initiate a service request for service creation, instantiation and/or management. The request can be submitted to a first management gateway 204a that captures traffic entering the communication network 501 from the first UE 202a. Upon initial request (A) from subscriber UE 202a, the management gateway 214a forwards the service request to the service layer 208, e.g., via the default slice 206 (B). The service layer 208 can include a service layer cloud network configuration. Once the service and service requirements, e.g., QoS, and subscriber type, e.g., enterprise, individual, have been identified, the service layer 208 sends a command to the SDN Controller 210 (C) and/or the management gateway 204a to associate the correct slice 204a (D) to establish a forwarding of traffic, both control plane and user plane (E), to the correct slice 212a. 
	[0062] The service requirements are identified at 304 based on the service request. In at least some embodiments, the request for service can include one or more application objects and/or requests for particular services or functions. Such service feature data can be generated by or provided to a service layer 208 and/or an SDN controller 210 (FIG. 2) via interactions between the UE 202 and/or the portal. The service features can include requirements of a subscriber and/or a particular UE device. Without limitation, example service features include an identification of a service type, e.g., security, authentication, streaming media, a related QoS, a subscriber type, e.g., an enterprise subscriber or an individual user, and the like. 
	Fig 1, Manager SDN Controller 130; Fig 2, Manager SDN Controller 210 that functions as a first device; Fig 3A, Steps 306-310; see also Figs 1-2 and 4-8)];
	sending, by the first device, a network resource management request to a second device, wherein the network resource management request comprises the requirement information of the to-be-deployed network resource
	[(Shaw discloses Manager SDN Controller and Service Layer that functions as a second device for service resource allocation, see:
	[0027] In one or more embodiments, the SDN network 150 can automatically evaluate application service requirements that have been requested from the communication system 100.  In one embodiment, a service request can be received from a subscriber, or customer, or customer device.  For example, a request can be receive via a portal.  The service request can be provided to the soft manager SDN controller 130 for service creation, instantiation, and management.  According to various embodiments, the service request can be analyzed by the manager SDN controller 130.  In one embodiment, the manager SDN controller 130 can access or query the service layer 125 to determine service requirements needed for fulfilling the service request. 
	[0031] In one or more embodiments, the manager SDN controller 130 can query the service layer 125 to determine the functional and/or resource requirements to provide the service to the communication device 116.  In one or more embodiments, the service requirements can include service feature data.  In one or more embodiments, this service feature data can be generated by or provided to the service layer 125 and/or the manager SDN controller 130 via interactions between the communication device 116 and the portal.  For example, in the process of making the service request, the communication device 116 can make a series of selections from menus, drop-down lists, fields, tables, or other data or object selection mechanisms that may be provided by the portal and/or the application programs executing on the communication device 116.  
	Fig 1, Manager SDN Controller 130; Service Layer 125; Fig 2, Manager SDN Controller 210 that functions as a first device; Fig 3A, Steps 306-310; see also Figs 1-2 and 4-8)].
	Shaw does not use the term “target”.
	However, Shimojou discloses:
	wherein the target network management request comprises target network requirement information
	[(Shimojou discloses
	[0071] On the other hand, when the resource change determination unit 14 determines that there is no amount of resources required for the service, it refers to the slice utilization status table and determines a slice where at least one utilization rate of the memory utilization rate, the CPU utilization rate, the storage utilization rate and the bandwidth utilization rate is lower than a prestored threshold (e.g., the utilization rate is 20% or less) as a target slice for reduction.  Note that the resource change determination unit 14 may determine a target slice for reduction by comparing the highest utilization rate among the plurality of types of utilization rates described above with the threshold, or may determine a target slice for reduction by comparing the average of all of the plurality of types of utilization rates described above with the threshold.  The resource change determination unit 14 notifies the resource change request unit 15 of the target slice for reduction and the amount of resources to be reduced.  When the resource change determination unit 14 receives a notification of completion of resource change from the resource change request unit 15, it notifies the allocation determination unit 13 that it is possible to create a new slice. 
	Fig 11)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Shaw’s method for managing network resources slices for wireless networks with Shimojou’s method for resource slice management in wireless networks with the motivation being to reduce resources of the determined slice (Shimojou, Abstract).

	Regarding Claim 2, Shaw discloses:
	wherein the determining, by the first device, requirement information of a to-be-deployed network resource required for managing a target network comprises
	[(see Fig 3A-B)]:
	determining, by the first device based on the target network requirement information, requirement information of one or more network resources required for managing the target network
	[(Shaw discloses a SDN Controller identifies requested service requirements, see:
	[0062] The service requirements are identified at 304 based on the service request.  In at least some embodiments, the request for service can include one or more application objects and/or requests for particular services or functions.  Such service feature data can be generated by or provided to a service layer 208 and/or an SDN controller 210 (FIG. 2) via interactions between the UE 202 and/or the portal.  The service features can include requirements of a subscriber and/or a particular UE device.  Without limitation, example service features include an identification of a service type, e.g., security, authentication, streaming media, a related QoS, a subscriber type, e.g., an enterprise subscriber or an individual user, and the like. 
	Fig 1, Manager SDN Controller 130; Fig 2, Manager SDN Controller 210 that functions as a first device; Fig 3A, Steps 304; see also Figs 1-2 and 4-8)];
	determining, by the first device, the requirement information of the to-be-deployed network resource based on the requirement information of the one or more network resources required for managing the target network and instance information of a network resource already deployed in an existing network
	[(Shaw discloses requirement information including a plurality of resource and quality requirements, see:
	[0059] Continuing with the example, a first UE 202a can attach to the first 5G network 201, being associated with a default slice 206. The first UE 202a can initiate a service request for service creation, instantiation and/or management. The request can be submitted to a first management gateway 204a that captures traffic entering the communication network 501 from the first UE 202a. Upon initial request (A) from subscriber UE 202a, the management gateway 214a forwards the service request to the service layer 208, e.g., via the default slice 206 (B). The service layer 208 can Once the service and service requirements, e.g., QoS, and subscriber type, e.g., enterprise, individual, have been identified, the service layer 208 sends a command to the SDN Controller 210 (C) and/or the management gateway 204a to associate the correct slice 204a (D) to establish a forwarding of traffic, both control plane and user plane (E), to the correct slice 212a. 
	[0062] The service requirements are identified at 304 based on the service request. In at least some embodiments, the request for service can include one or more application objects and/or requests for particular services or functions. Such service feature data can be generated by or provided to a service layer 208 and/or an SDN controller 210 (FIG. 2) via interactions between the UE 202 and/or the portal. The service features can include requirements of a subscriber and/or a particular UE device. Without limitation, example service features include an identification of a service type, e.g., security, authentication, streaming media, a related QoS, a subscriber type, e.g., an enterprise subscriber or an individual user, and the like. 
	Fig 1, Manager SDN Controller 130; Fig 2, Manager SDN Controller 210 that functions as a first device; Fig 3A, Steps 306-310; see also Figs 1-2 and 4-8)].
 
	Regarding Claim 3, Shaw discloses:
	wherein the method further comprises [(see Fig 3A-3B)]:
	sending, by the first device, a network resource query request to the second device, wherein the network resource query request comprises the requirement information of the one or more network resources required for managing the target 
	[(Shaw discloses Manager SDN Controller and Service Layer that functions as a second device for service resource allocation, see:
	[0027] In one or more embodiments, the SDN network 150 can automatically evaluate application service requirements that have been requested from the communication system 100.  In one embodiment, a service request can be received from a subscriber, or customer, or customer device.  For example, a request can be receive via a portal.  The service request can be provided to the soft manager SDN controller 130 for service creation, instantiation, and management.  According to various embodiments, the service request can be analyzed by the manager SDN controller 130.  In one embodiment, the manager SDN controller 130 can access or query the service layer 125 to determine service requirements needed for fulfilling the service request. 
	[0031] In one or more embodiments, the manager SDN controller 130 can query the service layer 125 to determine the functional and/or resource requirements to provide the service to the communication device 116.  In one or more embodiments, the service requirements can include service feature data.  In one or more embodiments, this service feature data can be generated by or provided to the service layer 125 and/or the manager SDN controller 130 via interactions between the communication device 116 and the portal.  For example, in the process of making the service request, the communication device 116 can make a series of selections from menus, drop-down lists, fields, tables, or other data or object selection mechanisms that may be provided by the portal and/or the application programs executing on the communication device 116.  
	Fig 1, Manager SDN Controller 130; Service Layer 125; Fig 2, Manager SDN Controller 210 that functions as a first device; Fig 3A, Steps 306-310; see also Figs 1-2 and 4-8)];
	receiving, by the first device, a network resource query result sent by the second device, wherein the network resource query result comprises the instance information of the network resource already deployed in the existing network
	
 
	Regarding Claim 4, Shaw discloses:
	wherein the method further comprises [(see Figs 3A-3B)]:
	receiving, by the first device, a network resource management notification sent by the second device, wherein the network resource management notification comprises at least one of indication information and instance information of the to-be-deployed network resource, and the indication information indicates whether the to-be-deployed network resource is successfully deployed
	[(Shaw discloses Manager SDN Controller and Service Layer that functions as a second device for service resource allocation, see:
	[0031] In one or more embodiments, the manager SDN controller 130 can query the service layer 125 to determine the functional and/or resource requirements to provide the service to the communication device 116.  In one or more embodiments, the service requirements can include service feature data.  In one or more embodiments, this service feature data can be generated by or provided to the service layer 125 and/or the manager SDN controller 130 via interactions between the communication device 116 and the portal.  For example, in the process of making the service request, the communication device 116 can make a series of selections from menus, drop-down lists, fields, tables, or other data or object selection mechanisms that may be provided by the portal and/or the application programs executing on the communication device 116.  
	Fig 1, Manager SDN Controller 130; Service Layer 125; Fig 2, Manager SDN Controller 210 that functions as a first device; Fig 3A, Steps 306-310; see also Figs 1-2 and 4-8)];
	if determining that the to-be-deployed network resource is successfully deployed, managing, by the first device, the target network
	[(Shaw discloses Manager SDN Controller and Service Layer that functions as a second device for service resource allocation, see:
	[0027] In one or more embodiments, the SDN network 150 can automatically evaluate application service requirements that have been requested from the communication system 100.  In one embodiment, a service request can be received from a subscriber, or customer, or customer device.  For example, a request can be receive via a portal.  The service request can be provided to the soft manager SDN controller 130 for service creation, instantiation, and management.  According to various embodiments, the service request can be analyzed by the manager SDN controller 130.  In one embodiment, the manager SDN controller 130 can access or query the service layer 125 to determine service requirements needed for fulfilling the service request. 

	if determining that the to-be-deployed network resource fails to be deployed, returning, by the first device, a target network management request failure
	[(see:
	[0035] In one embodiment, the manager SDN controller 130 can communicate with each of the instantiated SDN controllers 135-145 via a communication interface, such as an interface that applies OpenFlow.RTM.  data network protocols.  In addition, the SDN controllers 135-145 of level-2 to can communicate among themselves to determine resource capabilities, capacities, shortages, failures, and/or warnings.  In one or more embodiments, if the manager SDN controller 130 determines that the requested service can be performed, within system margins, using the currently instantiated SDN controllers 135-145, then the manager SDN controller 130 can decide to direct the SDN controllers 135-145 to perform the service for the communication device 116.  Alternatively, if the manager SDN controller 130 determines a shortage or shortfall in a needed resource, then the manager SDN controller 130 can direct instantiation of one or more new SDN controller 135-145 to perform all or part of the requested service.  For example, the manager SDN controller 130 may determine that the service request associated with the example communication device 116, or many communication devices 116, or merely received at the communication network 110 from an indeterminate device (e.g., a request for resources from another network) requires additional core SDN controller capacity 140.  In this case, the manager SDN 
	Fig 1, Manager SDN Controller 130; Service Layer 125; Fig 2, Manager SDN Controller 210 that functions as a first device; Fig 3A, Steps 306-310; see also Figs 1-2 and 4-8)].
 
	Regarding Claim 5, Shaw discloses:
	wherein the instance information of the network resource already deployed in the existing network comprises at least one of a network resource identifier, a quantity of users supported by the network resource, a throughput supported by the network resource, coverage supported by the network resource, a capacity of the network resource, or a quantity of RBs supported by the network resource
	[(see:
	[0013] The multi-slicing on demand can be applied according to a policy and/or profile, e.g., enforced by a network.  For example, the policy and/or profile can be based on one or more of a premium subscription, an emergency adaptation, network conditions, e.g., capacity and/or load, geolocation, e.g., of user equipment, service availability, and so on.  Other embodiments are described in the subject disclosure. 
	[0035] In one embodiment, the manager SDN controller 130 can communicate with each of the instantiated SDN controllers 135-145 via a communication interface, such as an interface that applies OpenFlow.RTM.  data network protocols.  In addition, the SDN controllers 135-145 of level-2 to can communicate among themselves to determine resource capabilities, capacities, shortages, failures, and/or warnings.  

 
	Regarding Claim 6, Shaw discloses:
	wherein the first device is a network slice management unit or a network slice subnet management unit;  and the second device is a network management unit or an element management unit
	[(Shaw discloses Manager SDN Controller and Service Layer that functions as a second device for service resource allocation, see:
	[0031] In one or more embodiments, the manager SDN controller 130 can query the service layer 125 to determine the functional and/or resource requirements to provide the service to the communication device 116.  In one or more embodiments, the service requirements can include service feature data.  In one or more embodiments, this service feature data can be generated by or provided to the service layer 125 and/or the manager SDN controller 130 via interactions between the communication device 116 and the portal.  For example, in the process of making the service request, the communication device 116 can make a series of selections from menus, drop-down lists, fields, tables, or other data or object selection mechanisms that may be provided by the portal and/or the application programs executing on the communication device 116.  
	Fig 1, Manager SDN Controller 130; Service Layer 125; Fig 2, Manager SDN Controller 210 that functions as a first device; Fig 3A, Steps 306-310; see also Figs 1-2 

Regarding Claims 7-12, the claims disclose similar features as of Claims 1-6, and are rejected based on the same rationales of Claims 1-6.
Regarding Claims 13-15, the claims disclose similar features as of Claims 1, 2 and (1+6), and are rejected based on the same rationales of Claims 1, 2 and (1+6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/JUNG LIU/Primary Examiner, Art Unit 2473